United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-40978
                         Conference Calendar


JOE VIDALES,

                                     Plaintiff-Appellant,

versus

GREGORY W. ABBOTT, Texas Attorney General; DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
DIVISION; MICHAEL P. MONDVILLE, TDCJ - Office of the General
Counsel,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:06-CV-40
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Joe Vidales, Texas prisoner # 677120, appeals the district

court’s dismissal as frivolous of his 42 U.S.C. § 1983 suit in

which he alleged that his conviction and sentence were unlawful.

A district court shall dismiss a case if it determines that the

case is frivolous or fails to state a claim upon which relief can

be granted.    28 U.S.C. § 1915(e)(2)(B).   This court reviews the

dismissal of a prisoner’s complaint as frivolous for an abuse


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40978
                                 -2-

of discretion.    Black v. Warren, 134 F.3d 732, 733 (5th Cir.

1998).

     With the benefit of liberal construction, Vidales argues

that his complaint should not have been dismissed under Heck v.

Humphrey, 512 U.S. 477 (1994).    He has not shown, however, that

his claims would not necessarily imply the invalidity of his

conviction.   Therefore, the district court did not err.   See

Heck, 512 U.S. at 486-87; Hamilton v. Lyons, 74 F.3d 99, 102 (5th

Cir. 1996).

     Vidales’s appeal is without arguable merit and is dismissed

as frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   The district court’s dismissal of

Vidales’s complaint as frivolous and the dismissal of his appeal

as frivolous count as two strikes for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   We previously dismissed one of Vidales’s appeals as

frivolous in which the district court had also dismissed the

complaint as frivolous.    See Vidales v. Lantern Square

Apartments, No. 96-20201 (5th Cir. June 25, 1996)(unpublished).

As Vidales has accumulated at least four strikes, he is barred

from proceeding in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.    See

§ 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) SANCTION IMPOSED; ALL

OUTSTANDING MOTIONS DENIED.